Citation Nr: 0000754	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-34 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether an appeal has been perfected as to a claim 
seeking entitlement to service connection for hepatitis.

2.  Whether an appeal has been perfected as to a claim 
seeking entitlement to service connection for a nervous 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to February 
1988.  

This matter comes before the Board of Veterans' Appeals from 
a rating decision of March 1995, by the Boston Regional 
Office (RO), which denied the veteran's claims of entitlement 
to service connection for hepatitis and a nervous disorder.  
The record indicates that the veteran subsequently relocated 
from Massachusetts to Maine; accordingly, his claims file was 
transferred from the Boston RO to the RO in Togus, ME.  The 
appeal was received at the Board in April 1998.  

In May 1998, the Board remanded the case to the RO for 
procedural development.  Following completion of the 
requested development, the case was returned to the Board for 
further appellate review in November 1999.  The veteran has 
been represented throughout his appeal by the Disabled 
American Veterans, which submitted written argument to the 
Board in December 1999.  


FINDINGS OF FACT

1.  By a March 1995 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
hepatitis and a nervous disorder.  In May 1995, the veteran 
filed a Notice of Disagreement with that rating decision.  

2.  A Statement of the Case (SOC) was issued in June 1995, 
which addressed the issues of entitlement to service 
connection for hepatitis and a nervous disorder; the letter 
transmitting the SOC advised the veteran that, if he wished 
to proceed further, he should file a Substantive Appeal, in 
which he should identify the benefits in issue and include 
discussion of any factual and/or legal matters in the SOC 
with which he continued to be in disagreement.


3.  In a September 1995 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the veteran, through his representative, 
requested a personal hearing before a hearing officer; 
however, there was no mention of hepatitis or a nervous 
disorder, nor did the veteran allege any errors of fact or 
law in the RO's denial of service connection for hepatitis 
and a nervous disorder.  

4.  The veteran's Substantive Appeal is not adequate with 
respect to the issues of denial of service connection for 
hepatitis and a nervous disorder.  

5.  The record does not otherwise contain a document that 
could be viewed as a Substantive Appeal with regard to the 
issues of service connection for hepatitis and a nervous 
disorder.  

6.  A Statement of Accredited Representation in Appealed Case 
(VA Form 646), dated March 31, 1998, did include recitation 
of the issues of entitlement to service connection for 
hepatitis and a nervous disorder; however, that document was 
not filed within one year after the rating appealed or within 
60 days after the issuance of the statement of the case.  


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the claims of 
entitlement to service connection for hepatitis and a nervous 
disorder; thus, the Board has no jurisdiction to consider 
those issues.  38 U.S.C.A. §§ 7104, 7105(a), (d)(1), (d)(3), 
(d)(5), 7108 (West 1991); 38 C.F.R. §§ 19.4, 19.32, 20.200, 
20.202, 20.203, 20.302(b), 20.303 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a rating action in March 1993, the RO denied the claims of 
entitlement to an increased rating for residuals of left 
lateral meniscectomy, service connection for a right knee 
disorder on a secondary basis, and service connection for a 
right shoulder disorder.  In April 1993, the veteran filed a 
Notice of Disagreement (NOD) with respect to that rating 
action.  A Statement of the Case (SOC), with respect to those 
issues, was mailed to the veteran in June 1993.  In a June 
1993 Substantive Appeal, filed on VA Form 9, the veteran 
specifically expressed his desire to appeal the denial of an 
increased rating for residuals of left lateral meniscectomy, 
service connection for a right knee disorder on a secondary 
basis, and service connection for a right shoulder disorder; 
he also requested a hearing before a Member of the Board at 
the RO.  

By letter dated in July 1993, the veteran was informed that a 
hearing was scheduled to be held before a traveling Member of 
the Board, at the RO, on July 29, 1993.  The record indicates 
that the veteran failed to report for the scheduled hearing.  
However, the record also indicates that the notification 
letter was returned to the RO as undeliverable.  A Report of 
Contact (VA Form 119), dated in September 1994, indicated 
that the veteran had made a change of address.  By letter 
dated in March 1995, the veteran's service representative 
indicated that the veteran was using another new address for 
correspondence, although he was actually residing in a 
shelter for the homeless.  

By a March 1995 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for hepatitis and 
a nervous disorder.  An NOD as to that determination was 
received in May 1995.  

By a decision dated May 18, 1995, the Board remanded the 
issues of entitlement to an increased rating for residuals of 
left lateral meniscectomy, service connection for a right 
knee disorder on a secondary basis, and service connection 
for a right shoulder disorder to the RO.  In its remand, the 
Board noted that the veteran had changed addresses 
frequently, and it did not appear that he had received proper 
notification of his requested hearing before a Member of the 
Board.  Therefore, the RO was instructed to determine whether 
the veteran still desired to appear for a Travel Board 
hearing and, if so, such hearing was to be scheduled.  
Pursuant to the Board's remand, in June 1995, a letter was 
sent to the veteran asking that he clarify his wishes 
regarding his hearing request.  

On June 5, 1995, the RO sent the veteran an SOC, addressing 
the issues of service connection for hepatitis and a nervous 
disorder.  In the transmittal letter therewith, the RO 
advised the veteran that his Substantive Appeal should be set 
out on an enclosed VA Form 9 (Appeal to Board of Veterans' 
Appeals).  The RO indicated that, in the completion of the 
form, "The important things are to say, in your own words, 
what benefit you want, what facts in the statement you 
disagree with, and any error you believe we made in applying 
the law."  

In a September 1995 VA Form 9 filed by his representative, 
the veteran requested a personal hearing before a hearing 
officer; however, there was no mention of the claim of 
entitlement to service connection for hepatitis and a nervous 
disorder, nor did the veteran or the representative allege 
any errors of fact or law in the RO's denial of service 
connection for hepatitis and a nervous disorder.  

By letter dated March 15, 1996, the RO informed the veteran 
that a hearing regarding his claim was scheduled to be held 
on April 3, 1996.  By letter dated April 3, 1996, the 
veteran's service representative indicated that the veteran 
had decided to temporarily withdraw his request for a 
personal hearing; it was indicated that he was going to seek 
further medical treatment for his knees.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
April 13, 1996, the veteran expressed a desire to withdraw 
his claim for service connection for a right shoulder 
disorder.  By letter dated in February 1997, the veteran was 
informed that a hearing was scheduled to be held on March 26, 
1997; however, the record indicates that the hearing was 
canceled per the request of the veteran's service 
representative.  In another VA Form 21-4138, received by VA 
in March 1997, the veteran withdrew his appeal regarding the 
claims for service connection for a right knee disorder and 
an increased rating for a left knee disorder.  

Also of record is a memorandum, dated March 26, 1998, wherein 
the veteran's service representative was asked to clarify 
whether the veteran wished to have a Travel Board hearing or 
a hearing before a local hearing officer, as indicated on the 
VA Form 9 dated September 18, 1995.  On March 31, 1998, the 
RO received a completed VA Form 1-646 (Statement of 
Accredited Representation in Appealed Case), indicating a 
desire to continue the appeal regarding the issues of service 
connection for hepatitis and a nervous disorder.  In an 
Informal Hearing Presentation submitted to the Board in April 
1998, the veteran's representative listed entitlement to 
service connection for hepatitis and a nervous disorder as 
being in appellate status.  The representative also indicated 
that the veteran had not been afforded a personal hearing, 
and requested that the Board remand the case for that reason.  

In May 1998, the Board remanded the case to the RO for 
further development on two matters.  First, the RO was 
instructed to determine whether the veteran still desired to 
appear for a Travel Board hearing and, if so, such hearing 
was to be scheduled.  Second, the RO was instructed to 
adjudicate the issue of whether the veteran had perfected an 
appeal on the claims of entitlement to service connection for 
hepatitis and a nervous disorder.

Pursuant to the Board's remand, in June 1998, a letter was 
sent to the veteran asking that he clarify his wishes 
regarding his hearing request.  The RO also notified the 
veteran that it was going to consider the issue of adequacy 
and/or timeliness of the Substantive Appeal with respect to 
the issues of entitlement to service connection for hepatitis 
and a nervous disorder.  The RO further informed the veteran 
that he was free to submit written argument, evidence, or 
comment, or to request a hearing to make any oral 
presentation he might desire, on the question of adequacy of 
the appeal.  The veteran did not respond.


II.  Legal Analysis

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101(a).  Appellate review will 
be initiated by an NOD and completed by a Substantive Appeal 
after an SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1999); see also 38 C.F.R. § 20.201 
(1999) (requirements for NOD's).  In order to perfect an 
appeal, a claimant must file a Substantive Appeal, which 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  

The law requires that a Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (1999).  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 38 
C.F.R. §§ 20.302, 20.1103.  

In this case, the Board notes that an SOC was mailed to the 
veteran at his most recent address of record on June 5, 1995.  
In the transmittal letter, the veteran was advised of the 
necessary steps for completing a substantive appeal.  The 
veteran's September 1995 "Appeal to Board of Veterans' 
Appeals," VA Form 9, cannot be considered a Substantive 
Appeal of the RO's March 1995 decision with respect to his 
claims for service connection for hepatitis and a nervous 
disorder, because it only expressed a request for a personal 
hearing, and was utterly silent with respect to any 
specification as to the issue(s) which he wished to pursue, 
and made no allegations of error of fact or law with respect 
to any specific issues.  It is noteworthy that, in a previous 
VA Form 9 in June 1993, the veteran had made specific 
allegations of error of fact with respect to the issues of 
entitlement to an increased rating for a left knee disorder 
and service connection for a right knee and right shoulder 
disorder (which issues are not now before us).  

A decision as to the adequacy of the Substantive Appeal will 
be made by the Board. 38 C.F.R. § 20.203.  The RO has 
provided notice to the appellant and his representative, 
pursuant to regulation, of its intention to consider the 
adequacy of his appeal.  He was given the opportunity to 
present evidence and argument, and to request a hearing on 
the issue, and he failed to respond, either in person or 
through his representative.  We thus are compelled to 
conclude that the veteran did not file any written 
communication with the RO that could reasonably be construed 
as an appeal of the issues of entitlement to service 
connection for hepatitis and a nervous disorder.  As the 
veteran's Substantive Appeal was not adequate with respect to 
those issues, there is nothing for the Board to consider.  An 
application for review shall not be entertained unless it is 
in conformity with chapter 71, title 38, United States Code.  
38 U.S.C.A. § 7108.  

When viewed in the context of all the communications within 
the claims file, the Board believes it is likely that the 
September 1995 VA Form 9 pertained to the issues of an 
increased rating for residuals of left lateral meniscectomy, 
service connection for a right knee disorder on a secondary 
basis, and service connection for a right shoulder disorder, 
all of which were subsequently withdrawn.  Of course, this is 
mere speculation, and it is the very lack of specificity on 
the Form 9 which renders it ineffective to perfect the appeal 
as to the issues of service connection for hepatitis and a 
nervous disorder.  After the SOC on those latter issues, the 
first time they were raised again was in the VA Form 646 
which was received in March 1998.  However, that document was 
not filed within the later of either 60 days after the June 
1995 SOC or one year after the March 1995 notification of the 
RO decision.  Therefore, it cannot be considered as a timely 
substantive appeal with the denial of service connection for 
hepatitis and a nervous disorder.  



Based upon the foregoing, the Board finds that the veteran 
never perfected a timely appeal on the issues of entitlement 
to service connection for hepatitis and a nervous disorder; 
thus, the RO's March 1995 decision became final.  
Consequently, the Board is without jurisdiction to entertain 
these issues.  38 U.S.C.A. §§ 7104, 7105(a), (d); 38 C.F.R. 
§§ 19.4, 19.32, 20.200, 20.201(c), 20.202, 20.302(b), 
20.1103.  See Roy v. Brown, 5 Vet. App. 554 (1993); see also 
Fenderson v. West, 12 Vet.App. 119, 128-31(1999), discussing 
the necessity of filing a Substantive Appeal which comports 
with the governing regulations.


ORDER

An appeal from the March 1995 RO decision with respect to the 
issues of entitlement to service connection for hepatitis and 
a nervous disorder was not perfected; therefore, the appeal 
as to those issues is dismissed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

